IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 343 MAL 2016
                                             :
                    Respondent               :
                                             :   Petition for Allowance of Appeal from
                                             :   the Unpublished Memorandum and
             v.                              :   Order of the Superior Court at No. 1364
                                             :   MDA 2014 entered on October 20,
                                             :   2015, vacating and remanding the
CALEB DANIEL FOX,                            :   Judgment of Sentence of the Luzerne
                                             :   County Court of Common Pleas at No.
                    Petitioner               :   CP-40-CR-0002759-2013 entered on
                                             :   July 1, 2014


                                        ORDER



PER CURIAM                                               DECIDED: October 20, 2016
      AND NOW, this 20th day of October, 2016, the Petition for Allowance of Appeal

is GRANTED, the order of the Superior Court is VACATED, and the matter is

REMANDED for proceedings consistent with Commonwealth v. Lutz-Morrison, 143

A.3d 891 (Pa. 2016).

      Justice Wecht did not participate in the consideration or decision of this matter.